Case: 1:18-cr-00609-BYP Doc #: 42 Filed: 08/07/20 1 of 8. PageID #: 268




 PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )     CASE NO. 1:18CR0609
                Plaintiff,                       )
                                                 )
                v.                               )     JUDGE BENITA Y. PEARSON
                                                 )
 ERIC HOLDER,                                    )
                                                 )     ORDER
                Defendant.                       )     [Resolving ECF No. 35]



        Pending is Defendant Eric Holder’s Emergency Motion for Order Reducing

 Sentence/Modifying Judgment or Motion for Compassionate Release (ECF No. 35), filed on

 June 29, 2020.1 The Government has filed a response in opposition (ECF No. 39). Defendant

 has replied (ECF No. 40) and filed an additional document in support of his motion (ECF No.

 41). For the reasons that follow, Defendant’s motion is denied.

                                         I. Background

        In January 2019, Defendant pled guilty to being a felon in possession of a firearm and

 ammunition in violation of 18 U.S.C. § 922 (g)(1) without a plea agreement. See Minutes of



        1
           In compliance with a prior Marginal Order (ECF No. 37) and Electronic Filing
 Policies and Procedures Manual at §§ 19 and 24, Defense counsel filed under seal
 Defendant’s Reduction in Sentence (“RIS”) Request and the rejection of the request from
 the warden at FCI Butner Medium II (“Butner II”) (ECF No. 38-1), and CT Scan results,
 dated March 18, 2020, from Defendant’s Bureau of Prisons (“BOP”) medical records
 (ECF No. 38-2).
Case: 1:18-cr-00609-BYP Doc #: 42 Filed: 08/07/20 2 of 8. PageID #: 269




 (1:18CR0609)

 proceedings [non-document], dated January 31, 2019. On August 1, 2019, the Court sentenced

 Defendant to a sentence of 37 months in prison. ECF No. 33. Defendant is currently serving his

 prison sentence at Butner II.2 Defendant avers that due to the COVID-19 pandemic and the high

 risk of infection at the Butner Federal Prison Complex, the Court should reduce his sentence to

 time-served, or modify the judgment to indicate that the remaining portion of the previously

 imposed sentence be served in home confinement. ECF No. 35 at PageID #: 224; ECF No. 40 at

 PageID #: 250; ECF No. 41 at PageID #: 258.

                    II. Legal Standard for Seeking Compassionate Release

        Under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act, Pub. L. No.

 115-391, 132 Stat. 5194 (Dec. 21, 2018), a court may reduce a defendant’s sentence upon motion

 of the Director of the Bureau of Prisons (“BOP”) or the defendant if the court finds that

 “extraordinary and compelling reasons warrant such a reduction,” and “such a reduction is

 consistent with applicable policy statements issued by the Sentencing Commission.” The

 applicable policy statement also requires that Defendant not pose a danger to the safety of the

 community. U.S.S.G. § 1B1.13(2) (2018). In making a determination regarding compassionate




        2
           The Butner Federal Prison Complex has two medium security facilities, a low
 security facility, and a hospital. According to the BOP website
 (http://www.bop.gov/inmateloc/ (last visited Aug. 6, 2020)), Defendant is currently
 housed at Butner II, which is one of the medium security facilities. His anticipated
 release date is May 3, 2022. Butner II houses 1,411 total inmates. See
 https://www.bop.gov/locations/institutions/btf/ (last visited Aug. 6, 2020). As of August
 5, 2020, there is one confirmed active case of COVID-19 at Butner II (0 inmates and 1
 staff). No inmates or staff have died and 3 inmates and 1 staff at Butner II have
 recovered from COVID-19. See https://www.bop.gov/coronavirus/ (last visited Aug. 6,
 2020).

                                                  2
Case: 1:18-cr-00609-BYP Doc #: 42 Filed: 08/07/20 3 of 8. PageID #: 270




 (1:18CR0609)

 release, the Court must consider the “the factors set forth in 18 U.S.C. § 3553(a) to the extent

 that they are applicable.” U.S.S.G. § 1B1.13 (2018); see also § 3582(c)(1)(A). A defendant is

 eligible to seek compassionate release from a court after he has exhausted all administrative

 rights to appeal the BOP’s failure to bring a motion on his behalf or 30 days have elapsed since

 requesting that the warden of his facility initiate such action. United States v. Alam, 960 F.3d

 831, 834, 836 (6th Cir. 2020) (interpreting 18 U.S.C. § 3582(c) and finding the statutory

 prerequisites therein to be “mandatory claim-processing rules” which must be “strictly

 enforce[d]”).

                                            III. Discussion

                                                   A.

        Defendant has properly exhausted his administrative remedies. He filed a request for

 compassionate release with the BOP in late April 2020 based on his metastatic cancer and

 treatment and the risk he faces concerning COVID-19. The warden denied his request on May

 18, 2020. See ECF No. 38-1. Defendant has appealed the denial based upon his health

 condition, but has not indicated whether his appeal has been resolved. ECF No. 35 at PageID #:

 225. Because 30 days has lapsed since the warden received Defendant’s request, Holder has

 satisfied the exhaustion requirement under 18 U.S.C. § 3582(c)(1)(A). Alam, 960 F.3d at 833

 (6th Cir. 2020) (“They must ‘fully exhaust[ ] all administrative rights’ or else they must wait for

 30 days after the warden’s ‘receipt of [their] request.’ ”).




                                                    3
Case: 1:18-cr-00609-BYP Doc #: 42 Filed: 08/07/20 4 of 8. PageID #: 271




 (1:18CR0609)

                                                  B.

        To determine whether extraordinary and compelling reasons counsel the release of a

 defendant, the Court must, among other things, decide if a sentence reduction is “consistent with

 applicable policy statements issued by the [United States] Sentencing Commission.” 18 U.S.C. §

 3582(c)(1)(A). The applicable policy statement provides that a defendant, who is not a danger,

 may warrant a sentence reduction when the following circumstances exist:

        (A)      Medical Condition of the Defendant.–

                (i)      The defendant is suffering from a terminal illness (i.e., a serious
                and advanced illness with an end of life trajectory). A specific prognosis
                of life expectancy (i.e., a probability of death within a specific time
                period) is not required. Examples include metastatic solid-tumor cancer,
                amyotrophic lateral sclerosis (ALS), end-stage organ disease, and
                advanced dementia.

                (ii) The defendant is–

                       (I)     suffering from a serious physical or medical condition,

                       (II)    suffering from a serious functional or cognitive
                               impairment, or

                       (III)   experiencing deteriorating physical or mental health
                               because of the aging process,

                       that substantially diminishes the ability of the defendant to provide
                       self-care within the environment of a correctional facility and from
                       which he or she is not expected to recover.

        (B)    Age of the Defendant.–The defendant (i) is at least 65 years old; (ii) is
        experiencing a serious deterioration in physical or mental health because of the
        aging process; and (iii) has served at least 10 years or 75 percent of his or her
        term of imprisonment, whichever is less.




                                                  4
Case: 1:18-cr-00609-BYP Doc #: 42 Filed: 08/07/20 5 of 8. PageID #: 272




 (1:18CR0609)

        (C)     Family Circumstances.

                (i)    The death or incapacitation of the caregiver of the defendant’s
                minor child or minor children.

                (ii)    The incapacitation of the defendant’s spouse or registered partner
                when the defendant would be the only available caregiver for the spouse
                or registered partner.

        (D)     Other Reasons.–As determined by the Director of the Bureau of Prisons,
        there exists in the defendant’s case an extraordinary and compelling reason other
        than, or in combination with, the reasons described in subdivisions (A) through
        (C).

 U.S.S.G. § 1B1.13 cmt. n.1 (2018) (italics added).3

        The Government agrees that Defendant has demonstrated “extraordinary and compelling”

 reasons for release under 18 U.S.C. § 3582(c)(1)(A) based on his medical condition. See ECF

 No. 39 at PageID #: 244-45. He is a 41-year-old man with incurable stage IV metastatic colon

 cancer which has metastasized in his liver. Importantly, Defendant is receiving the same

 medical treatment in Butner II as he did prior to imprisonment – the medical staff at Butner II

 have continued his monthly Octreotide injections and are monitoring his progress, as evidenced

 by ECF No. 35 at PageID #: 226. Consistent with that prior treatment, Dr. Carden at Butner II

 ordered a CT Scan and ECF No. 38-2 are the results.

                                                 C.

        Specific application of the 18 U.S.C. § 3553(a) factors, however, counsel against

 Defendant’s release. In addition to examining whether extraordinary and compelling reasons


        3
           Although the applicable policy statement has not been modified to keep pace
 with the amended statute that now allows an inmate to seek his own release after having
 met certain conditions, its helpfulness persists.

                                                  5
Case: 1:18-cr-00609-BYP Doc #: 42 Filed: 08/07/20 6 of 8. PageID #: 273




 (1:18CR0609)

 warrant a reduction in sentence as described by the United States Sentencing Commission, courts

 must consider all pertinent § 3553(a) factors and whether the inmate poses a danger to the

 community. See United States v. Smith, No. 4:15CR019, 2020 WL 3317222, at *5 (N.D. Ohio

 June 18, 2020) (Lioi, J.) (“the compassionate release statute directs courts to consider all of the

 18 U.S.C. § 3553(a) sentencing factors “to the extent that they are applicable[.]’ ”) (quoting 18

 U.S.C. § 3582(c)(1)(A)). Indeed, during the COVID-19 pandemic, courts have found that even

 when an inmate’s medical condition creates an extraordinary and compelling reason for

 compassionate release, compassionate release is not mandatory and can be refused after

 weighing the sentencing factors of § 3553(a). See Smith, 2020 WL 3317222, at *5-6; United

 States v. Malone, No. 1:15CR0373-1, 2020 WL 3317240, at *5 (N.D. Ohio June 18, 2020) (Lioi,

 J.) (holding that even assuming defendant’s borderline hypertension could rise to the level of

 extraordinary and compelling, the § 3553(a) sentencing factors, as well as the danger he

 continues to pose to the community, indicate that the defendant’s compassionate release motion

 should be denied); United States v. Spencer, No. 1:15CR0375, 2020 WL 3047439, at *4-6 (N.D.

 Ohio June 8, 2020) (Lioi, J.) (holding that a defendant with a lengthy criminal history who had

 served half of his sentence for unlawful possession of firearms and ammunition should be denied

 compassionate release even though he demonstrated extraordinary and compelling medical

 circumstances).

        Possessing a loaded firearm certainly creates a risk of violence and poses a danger to the

 safety of the community. Defendant’s medical condition also did not stop him from committing




                                                   6
Case: 1:18-cr-00609-BYP Doc #: 42 Filed: 08/07/20 7 of 8. PageID #: 274




 (1:18CR0609)

 the offense in July 2018. He thus presents the same danger to the community that he did at the

 time of the August 2019 sentencing hearing.

        This danger to the community is heightened by Defendant’s criminal history. He has a

 long criminal history that includes two felony offenses. See Presentence Investigation Report

 (“PSR”) (ECF No. 26) at PageID #: 167, ¶ 7. The first felony offense resulted from his

 trafficking of controlled substances in 2007. ECF No. 26 at PageID #: 171, ¶ 34. Five years

 later, he was again convicted of felony trafficking charges, this time with firearm and juvenile

 specifications. ECF No. 26 at PageID #: 173, ¶ 41. Indeed, Defendant’s criminal history reflects

 a pattern of committing an offense, serving minimal to no jail time, and then committing the

 same or similar offense again. His criminal record and inability to correct his criminal behavior

 demonstrate his repeated disrespect for the law and a likelihood of recidivism.

        Based on Defendant’s criminal history and the serious nature of the offense in the case at

 bar, the PSR identified a guideline imprisonment range of 70 to 87 months. ECF No. 26 at

 PageID #: 180, ¶ 77. The Court varied downward to a sentence of 37 months. ECF No. 33.

 Defendant has only served 12 months of that 37-month term of imprisonment. Granting

 compassionate release at this stage would: (1) diminish the seriousness of the offense in the case

 at bar and fail to afford adequate deterrence to Defendant and others; and (2) undermine respect

 for the law and represent a failure to protect the public from Defendant’s recidivist tendencies.

 Holder’s decision to carry the gun and ammunition demonstrates his propensity for violence and

 criminal activity. The Court concludes his medical condition does not outweigh that significant

 risk. See United States v. Morales, No. 3:19-CR-00121 (KAD), 2020 WL 2097630, at *3 (D.



                                                   7
Case: 1:18-cr-00609-BYP Doc #: 42 Filed: 08/07/20 8 of 8. PageID #: 275




 (1:18CR0609)

 Conn. May 1, 2020) (concluding the defendant continued to pose a real danger to the community

 and that the risk of this danger outweighed the extraordinary and compelling reason for release

 created by his medical condition).

                                             III. Conclusion

         Defendant’s Emergency Motion for Order Reducing Sentence/Modifying Judgment or

 Motion for Compassionate Release (ECF No. 35) is denied on the merits.



         IT IS SO ORDERED.


  August 6, 2020                                       /s/ Benita Y. Pearson
 Date                                                Benita Y. Pearson
                                                     United States District Judge

 H:\wptext\3Ralph0-5\18-609 U.S. v. Holder ORD.wpd




                                                        8
